DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	Claim 20 is construed to invoke 35 USC 112(f) because the steps described above are met by that claim.
 Claim Rejections - 35 USC § 102
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (US 8,607,472).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Ishii as teaching:
a dryer (see title and abstract), comprising: 
a cavity 1 including an input port 5, 7, an exhaust port 11, and an opening 10; 
an air channel 3, pneumatically coupling the exhaust port of the cavity to the input port of the cavity, the air channel isolated from an interior volume in which the dryer is installed (expressly shown in figures 1, 2); and 
a blower 2, communicatively coupled to the air channel, for moving air through the air channel and the dryer cavity.  Ishii also discloses the claimed substantially closed-circuit air path, pneumatically sealingly coupling the exhaust port of the dryer cavity to the input port of the dryer cavity (expressly shown in figures 1, 2), wherein: the aircraft comprises an environmental control system 9 (ECS); and the air channel pneumatically couples the exhaust port of the dryer cavity to the input port of the dryer .
Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawabe (US 8,201,344).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Sawabe as teaching:
a method of drying a hand in an enclosed space or means for thereof (see title and abstract), comprising: 
receiving the hand having moisture thereon in an opening of a cavity 12 having an input port and an exhaust port 1a (expressly shown in figure 17); 

exhausting the blown air from the dryer cavity external to the lavatory through the exhaust port (expressly disclosed at column 1 lines 41-50);
providing the blown air from the exhaust port to the input port of the cavity via an air inlet channel isolated from an interior volume of the enclosed space  (expressly shown in figures 8, 17, 19).  Sawabe also discloses the claimed step of providing the blown air from the dryer to the input port of the dryer cavity via a closed-circuit air path (expressly shown in figures 8, 17, 19).
Claim Rejections - 35 USC § 103
Claims 7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Tatsutani et al. (US 5,459,944).  Ishii discloses the claimed invention, as rejected above, except for the recited ultraviolet light.  Tatsutani, another hand dryer, discloses that feature at column 5 liens 10-30.  It would have been obvious to one skilled in the art to combine the teachings of Ishii with the teachings of Tatsutani for the purpose of sanitizing and germ protection to a user hand.  Furthermore, Ishii discloses the claimed invention, except for the recited screen or hand dryer or installation surface or second blower or aircraft.  It would have been an obvious matter of design choice to recite those features, since the teachings of Ishii would perform the invention as claimed, regardless of those recited features, and applicant has not discussed the criticality of those features as being necessary for patentability.
Response to Arguments
The indefinite rejections and double patenting rejections are withdrawn.
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive.
Ishii anticipation
The anticipatory rejections for claims 1-6 and 8-9 are maintained for the reasons below.  The claims are reasonably and broadly construed, in light of the accompanying specification, as being disclosed by Ishii, as rejected above.  
Applicant argues that the claimed air channel isolated from an interior volume of the lavatory (emphasis added).  Since this feature is not claimed, the arguments cannot be given patentable weight.
Examiner construes the lavatory to be an enclosing space to which the claimed dryer is located, which is consistent with the specification background, summary, and description, particularly in the second and third full paragraphs on page 4.  In response to applicant’s response that the air channel is not isolated from an interior volume, it can be seen in figure 1, that air channel 3 is isolated from exhaust port 11 and opening 10, such that air flow can be isolated from the interior volume of reference characters 1, 15, 19, and 8 as claimed.  
With respect to claim 2, the closed circuit air path is expressly shown in figure 1 (top) wherein the damper 17 allows air flow to circulate with the dryer cavity 1.  The annotated figure presented by applicant on page 11 response also shows the same closed circuit air path regardless of the air leaving port 73, however port 11 emphasizes 
With respect to claim 3, the disclosed hand detecting sensor 9 at column 5 line 7, meets the claimed ECS because both pneumatically couple the exhaust port of the cavity to the input port of the cavity by sensing an object (a hand), in a dryer of an enclosed vehicle.  Clarification is made in the claim 3 rejection, regarding the vehicle intended use for public restrooms, as rejected above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “of the lavatory”) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Sawabe anticipation
The anticipatory rejections for claims 18-20 are maintained for the reasons below.  The claims are reasonably and broadly construed, in light of the accompanying specification, as being disclosed by Sawabe, as rejected above.  
In response to applicant’s argument regarding the rejected exhausting feature, the Sawabe citation in the rejection is used to show the teaching that the blown air is exhausted to the enclosed space because that reference teaches water is not splashed such that it is exhausted air is kept in the washbowl (claimed enclosed space).  As above, the “of the lavatory” is not claimed and therefore not given patentable weight.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Since claim 18 rejection is maintained, then so is the rejection for claim 20, regardless of the functional form argument.
Regarding claim 19, the closed circuit air path is expressly shown in the cited figures of the rejection above because air enters through reference character 18 and exits through reference character 1a, thereby defining a closed circuit path.
Ishii in view of Tatsutani obviousness
Regarding claim 10, features argued should be claimed in order to overcome the obviousness design choice rejection.  Since it is not, the rejection of claim 10 is maintained.
Other obviousness rejections
Since the anticipatory and obviousness rejections are maintained, so are the other obviousness rejections, not addressed here, are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisors within the same art unit include Mary McManmon who can be reached at 571-272-6007 or Ken Rinehart who can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753